Citation Nr: 1712145	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as
secondary to the service-connected low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for a cervical spine condition.

The Veteran testified before the undersigned at a September 2013 Video
Conference hearing.  The hearing transcript is of record.

In May 2014 and November 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A cervical spine disability was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The duties to notify and assist have been complied with in this matter.  Appropriate notice was given as to the nature of the evidence required to establish service connection and all necessary evidence has been obtained to the extent possible.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently diagnosed cervical spine disability was either directly caused by a back injury in service or, in the alternative, caused or aggravated by his service-connected low back disability, which he claims occurred at the same time.  Specifically, he claims that during active duty in 1992, he fell a distance of ten feet and landed on his right side on a hardwood floor while playing basketball at the James Sports Center located at Scott Air Force Base in Illinois.  He claims that he injured his low back and neck at that time.  He also claims that he reported his neck problems to a VA evaluator at the VA Medical Center in Iowa City, Indiana, in 1994 at the same time that he reported his low back and knee problems, but his complaints were not recorded.

A cervical spine disability was not diagnosed until many years after service, and there is no competent evidence to establish that any current cervical spine disability is due to any event or incident of the Veteran's period of active duty or related to his service-connected low back disability. 

Service treatment records show an injury to the tail bone in February 1992 while playing basketball.  The Veteran denied any neck or back pain, sensory loss or weakness, or paralysis, but he was diagnosed with low back trauma.  There is no other evidence of a low back or cervical spine disability during active duty and no cervical spine disability was diagnosed at the time of the Veteran's discharge.  

The Veteran has reported that after his discharge in 1994, he received treatment at the VA Medical Center in Iowa City, Indiana, in 1994, where he complained of low back, knee and neck problems.  The record contains a June 1994 VA examination report that shows the Veteran reported bilateral knee pain and low back pain following a basketball injury in service.  He did not report any neck problems at that time.  The Veteran also contends that he was afforded another VA examination in August 1994, where he complained of neck pain.  There is no evidence of an August 1994 VA examination report in the Veterans Benefits Management System or the Virtual VA e-folders.  During an April 1996 VA examination for his knees, the Veteran reported that his knee pain started after a basketball injury in service around 1988 or 1989, and that he did not recall what his exact injury was at the time and he underwent no specific treatment.  See April 1996 VA examination report.

VA outpatient treatment records from the VA Medical Center in Iowa City show complaints in 2001 for right hip pain and bilateral knee pain following an in-service basketball injury 10 years prior, but there was no mention of any neck pain.

Private treatment records show a history of treatment for neck pain, several years after the Veteran's discharge.  In February 2008, he reported being seen three years prior for back problems, and he also reported a six-month history of neck pain.  He was diagnosed with neck pain and cervical radiculitis and given a cervical epidural steroid injection.  During follow-up in March 2008, he reported a neck injury involving his semi-truck six months prior and neck pain since that time.  However, he also reported long-standing low back and neck pain since military service.  He was seen in June 2008 for neck pain with radiation into the right arm.  MRI revealed degenerative disc disease of the cervical spine.  Physical therapy treatment records from Palmer Chiropractic Clinics show that the Veteran was treated for low back, neck pain and knee pain from August 2013 to June 2014.  He reported his neck pain started following his reported in-service basketball injury in 1992.  He was diagnosed with cervical disc degeneration.

The Veteran has also submitted three lay statements from friends and co-workers who have known him for 15, 20 and 30 years.  They all indicate that since they've known the Veteran, he has complained of back and neck problems, and some noted that they had been informed that the Veteran's back and neck problems were the result of an in-service injury.

The Veteran was afforded a VA examination in September 2008.  The examiner noted the Veteran's reports of neck pain beginning about three years prior, after hitting his head on the inside of a truck while working.  The examiner opined that the Veteran's neck/cervical spine condition was not caused by or a result of his service-connected lumbar disc condition.  However he did not offer an opinion as to whether the Veteran's service-connected lumbar spine disability had aggravated his cervical spine disability or whether his cervical spine disability was directly related to his military service.  

During his September 2013 Video Conference hearing, the Veteran adamantly asserted that his cervical spine disability was directly caused by his claimed in-service back injury and that it is a separate disability from his service-connected low back disability.

In accordance with the Board's May 2014 remand, the Veteran was afforded a VA examination in July 2014.  The examiner was to provide an opinion regarding whether the Veteran's cervical spine disorder was the result of injury in service, or in the alternative, aggravated by his service-connected lumbar spine disability.  The examiner noted the Veteran's report of shooting pain in his arms that started in 2007 at work.  According to the Veteran, subsequent MRI revealed a bulging disc in his neck.  The Veteran also reported that he believed he had the neck pain before, but it got much worse at that time.  The Veteran also reported having physical therapy in the late 1990's for neck and back pain.  The examiner noted that the 2006 VA examination only mentioned the low back, and a review of the service medical records shows no evidence of a neck injury, acute or chronic.  Low back pain is described in many service treatment notes, but no indication of neck pain.  He noted that there is no medical record corroborating chronicity from service on.  The examiner concluded that due to the lack of any substantiating medical record, and because the mechanism of injury described does not produce the X-ray and MRI findings that document the Veteran's current neck issue, the Veteran's current neck condition is less likely as not the result of an in-service injury, illness or event.  However, the examiner did not address aggravation with regard to the Veteran's cervical spine disorder.  Consequently, the opinion was incomplete, and another VA examination had to be scheduled.  See July 2014 VA examination report and November 2015 Board remand.

In accordance with the Board's November 2015 remand, the Veteran was afforded a VA examination in February 2016.  The examiner noted the Veteran's reports of back and neck pain since 1992, stemming from an in-service back injury while playing basketball on a termite-ridden gym floor.  The Veteran also reported receiving steroid injections in the neck and being treated by a chiropractor.  The Veteran denied any other injuries to his neck, including any worker's compensation claims.  The examiner also reviewed the Veteran's medical records, including service treatment records, noted above, showing a tailbone injury in 1992 while playing basketball, with no associated neck complaints.  He also reviewed and noted the post-service medical evidence noted above from 1994 to 2008, as well as treatment with steroid injections in the neck in 2009 and 2010, physical therapy for neck pain in 2011, and private treatment records from the Palmer Chiropractor Clinic in 2013 and 2014, showing X-ray evidence of cervical degenerative disc disease.

Based on consideration of the Veteran's reports and a review of the medical evidence of record, the examiner opined that it is more likely than not (with more than 50 percent probability) that the Veteran's cervical spine condition is secondary to age-related degenerative disease, and it is less likely than not that the cervical spine condition was incurred in service.  The rationale provided was that there is no cervical imaging that reveals vertebral compression (old or new) suggestive of traumatic injury.  The MRI from 2008 did reveal the presence of osteophytes, which are usually characteristic of age-related degenerative changes.  Subsequent imaging then indicated degenerative disc disease of the cervical spine over time, which also more likely than not is an age-related finding.  The examiner noted that while the Veteran was seen for a variety of common conditions while in the military, there was no mention of neck symptoms or recurrent arm symptoms in the military.  Furthermore, there are no medical records indicating neck pain until about 10 years after he was out of service (about 14 years after the basketball injury).  So, even
though he recalls the neck pain since 1992 and his buddies recall him having chronic neck pain, there is no evidence in the medical records to support that his current neck condition began at the time of his basketball injury in service in February 1992.  

The examiner also opined that it is less likely than not that the Veteran's cervical spine condition is secondary to or was permanently aggravated by his lumbar spine condition.  The rationale given was that 10 years after the basketball injury of his coccyx in service, the Veteran was noted to have normal gait, so there were no apparent significant spinal malalignment issues over the years to place more strain on the cervical spine from the lumbar spine.  He noted further that a medical record indicated altered gait due to knee pain at one point in time.  Furthermore, the provider the Veteran was seeing for his migraines in 2013 to 2014 indicated that the Veteran had a normal gait.  

There is no medical opinion of record contrary to the July 2014 and February 2016 examiner's opinions regarding direct service connection, and no opinion contrary to the February 2016 examiner's opinion regarding secondary service connection.  Furthermore, there is no other medical evidence of record, which indicates that the Veteran's cervical spine disability is related to his active military service or his service-connected low back disability.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's cervical spine arthritis was diagnosed more than one year after the Veteran's discharge from service.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a cervical spine disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

The Veteran's reports and those of his friends of a continuity of neck pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that neither the Veteran nor his friends are competent to relate his symptomatology to his current cervical spine disability, as it would require medical expertise to say that the current cervical spine disability identified after service, is the result of an in-service back or neck injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his cervical spine disability.  38 C.F.R. § 3.159(a)(1), (2) (2016). 

The July 2014 and February 2016 VA examiners, who reviewed the claims file, have opined that the Veteran's currently diagnosed cervical spine disability is not related to service.  The February 2016 VA examiner has also opined that the Veteran's currently diagnosed cervical spine disability is not related to his service-connected low back disability.  As noted above, there is no contrary medical opinion of record.  Consequently, these VA opinions are the only competent evidence on these issues.

There is no competent evidence relating the Veteran's cervical spine disability to any event in his active service or to his service-connected low back disability.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


